UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2304


JACQUELINE LENORLIA TAYLOR,

                    Plaintiff - Appellant,

             v.

CVS, INC./CAREMARK,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00171-MHL)


Submitted: April 17, 2018                                         Decided: April 27, 2018


Before TRAXLER, KING, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Jacqueline L. Taylor, Appellant Pro Se. Michael Gordon Matheson, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacqueline Lenorlia Taylor seeks to appeal the district court’s order granting

Appellee’s motion to dismiss and dismissing her civil complaint without prejudice. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

that Taylor seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619, 629-30 (4th Cir.

2015). Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court for further proceedings. ∗ We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                           DISMISSED AND REMANDED




       ∗
           We note that Taylor claims she did not receive Appellee’s motion to dismiss.


                                              2